March 24, 2008 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance, MAIL STOP 7010 ATTN:John Cash, Accounting Branch Chief 450 Fifth Street, N.W. Washington, DC20549-0306 RE: Southwall Technologies, Inc. Form 10-K for the year ended December 31, 2006 Form 10-Q for the Period Ended September 30, 2007 Commission File Number: 0-15930 Ladies and Gentlemen: This letter is in response to the letter from the Commission’s staff dated February 19, 2008 regarding the above referenced filing.The headings below correspond to the headings in the staff’s letter, and each of Southwall Technologies, Inc (“the Company”) responses is preceded by the text of the comment from the staff’s letter. FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2006 1. We note your response to prior comment 1.Please confirm that you will expand your MD&A discussion in future filings to disclose that the $400,000 reversal was a change in estimate rather than an accounting error from prior periods. Response: The $400,000 reversal was related to the release of a FAS 5 reserve booked in connection with German tax positions taken on previously filed returns.The statute of limitations in Germany is normally 4 years.Upon the expiration of the German tax statue of limitations in 2005 for such prior years, the respective reserves of $400k were released as the exposure in Germany no longer exists. See Exhibit A reflecting the proposed MD&A language for the future 10K filings. Mr. John Cash November 30, 2007 Page 2 2. If you continue to show the Foreign Rate differential line as the difference between the Federal statutory rate and the “actual foreign tax rate”, please revise your future filings to disclose the German statutory rate with a reconciliation (complete with an explanation of the material adjustments, including permanent tax differences due to the German government subsidies you discuss in your response to comment 3) to the actual foreign tax rate.Please show us supplementally what the revised disclosures will look like for each of the annual periods ending December 31, 2005, 2006 and 2007. Response: We acknowledge and confirm the request of your office.Please see Exhibit B which includes the German Rate Reconciliations for December 31, 2005-2007 and the proposed MD&A language with respect to the German material permanent adjustments in the German rate reconciliation. 3. Please revise your future filings to clarify that the $115,434 adjustment to the deferred tax asset valuation allowance was a change in estimate and not an accountingerror from prior periods and that the adjustment had no effect on the balance sheet or statement of operations. Response: We will revise future filings to reflect that the $115,434 adjustment was a change in estimate and not an accounting error.See Exhibit C reflecting the proposed MD&A language for the future 10K filings. FORM 10-Q/A THE PERIOD ENDED SEPTEMBER 30, 2007 4. We note your revisions in response to prior comment 4.Please tell us and quantitatively disclose in future filings the percentage of change in the German pre-tax income so that readers can fully understand the change in the tax provision. Response: Mr. John Cash November 30, 2007 Page 3 The German pre-tax income for the three months ending September 30, 2006 and September 30, 2007 were $619,786 and $474,754 respectively. This represents a reduction of approximately 23.4% in taxable income from period ended September 30, 2006 as compared to period ended September 30, 2007.This language or similar will represented in the future MD&A disclosures to properly reflect the correlation of the German tax provision and the German pre-tax income. Please do not hesitate to contact me if you have any further questions or comments. Very truly yours. Southwall Technologies, Inc. By: /s/ R. Eugene Goodson Dr. R. Eugene Goodson Principal Executive Officer Executive Chairman cc:Bret Johnson Al Pavot Exhibit
